Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claim 4 (strap, longitudinal legs, transverse leg, pin or eye, connecting rod, transverse shaft) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 1 shows two ends 24,24 rather than 24, 24’ as described and claimed.
Articulated connection 29’ (claim 2) lacks a reference sign.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1,4,5, and 10 are objected to because of the following informalities:  
In line 2 of claims 1 and 10, “with” should be replaced with “comprising”.
In claim 4, “[a]” occurs three times.  The brackets should be deleted.
In claim 5 “transverse shaft (55)” appears to be a typographical error.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "in general opposite" and “tightly connected” in claims 1 and 10 is a relative term which renders the claims indefinite.  The terms "in general opposite" and “tightly connected” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In claim 1 and 10 the phrase “opposite to the longitudinal shaft (33) in the longitudinal direction (53)” is unclear.  It appears the “other end (54)” is on the opposite side of the connecting element (27) in the longitudinal direction of the shaft (33).
In claims 1 and 10, “the longitudinal shaft (33)” and “the beating heart” lacks antecedence.
In claims 1 and 10 (and dependent claims), the claims refer to two connecting elements (20) and (27), each having a pair of ends which renders the claims indefinite.  Examiner suggests rephrasing one of the connecting elements.
In claim 2, it is unclear if the articulated connections are the same or different.  It appears and is suggested to describe the articulated connections as first and second articulated connections.
In claim 3, “the sleeve wall” lacks antecedence. 
In claim 4, “the free ends” lacks antecedence.
In claim 5, the inside crown and the leg area lack antecedence.
In claims 5-7, the additional “connecting element (41)” is unclear if reference is made to the previously defined connecting elements of claim 1.
In claim 8, “the surface” lacks antecedence
In claims 9, the following terms lack antecedence: the fastening side, the side, the open leg spring, the pipe element, the gears, and the gripper jaws.
In claims 11, the following terms lack antecedence: the fastening side, the side, the open leg spring, the gears, and the gripper jaws.
In claim 10, “a fastening means” is recited multiple times (lines 3,16,18) and is unclear if Applicant intends to define three separate structures or not.
In claim 10, “a gripping element” is recited multiple times (lines 5-6,20, and 23) and is unclear if Applicant intends to define three separate structures or not.
In claim 10, “an anchoring element” is recited multiple times (lines 7-8,14) and is unclear if Applicant intends to define two separate structures or not.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: upon correction of the 112 rejections and claim objections, the prior art of record fails to teach nor substantially render obvious the claimed heart valve implant of claim 1 and system of claim 11. In particular, the structure and relative arrangement of the claimed connecting element 20 with opposite first and second ends 24,24’, anchoring element 13 with proximal end 51 and distal end 52, the fastening means further having a tube element 25; connecting element 27 arranged to pivot in the tube element 25 about free end 30, a gripping element 60 or leg spring 38 arranged to pivot on the other end 54 of the connecting element 27, and two spring arms 50,50’ that are parallel and separated by the leg spring 38.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774